31 N.Y.2d 804 (1972)
City of New York, Appellant,
v.
State of New York et al., Respondents, and 205 East 69th Street Corporation and All Other Similarly Situated Property Owners, et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued November 1, 1972.
Decided November 3, 1972.
Norman Redlich, Corporation Counsel (Edmund B. Hennefeld and James Nespole of counsel), for appellant.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Samuel A. Hirshowitz of counsel), for respondents.
Robert S. Fougner for 205 East 69th Street Corporation, intervenor-respondent.
Harold Zucker and Joseph Slipyan for New York State Division of Housing and Community Renewal, intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment affirmed, without costs; no opinion.